Citation Nr: 0621576	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for anal fistula.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jaime Becker, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

The competent and probative medical and lay evidence of 
record do not show a finding that the veteran's post-service 
anal fistula is related to an injury or disease of service 
origin.


CONCLUSION OF LAW

Anal fistula was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b) (West 2002 & Supp. 2005)), what burden 
each party bears with regard to the Court's taking due 
account of the rule of prejudicial error, and the application 
of prejudicial error in the context of the VCAA duty to 
notify (38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005)).  The 
Federal Circuit held, in effect, that the Board must specify 
what documents satisfy the duty to provide notice to a 
claimant, and that the Court of Appeals for Veterans Claims 
must, if a case is appealed to the Court, specifically review 
the Board's findings regarding such notice.  Considering the 
decisions in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In December 2002, a VCAA notification letter was sent to the 
veteran.  Follow-up VCAA notification letters were sent in 
March 2003 and June 2003, all prior to the initial 
unfavorable RO decision.  The RO also sent the veteran a 
fourth VCAA notification letter in November 2003 in 
accordance with a recognized heightened duty to assist 
veterans whose service medical records are presumed destroyed 
in the NPRC fire of 1973.  See Stuart v. Brown, 10 Vet. App. 
15, 19 (1997).  This letter included a list of alternative 
types of evidence that might support the veteran's claim such 
as the dates and locations of in-service medical treatment, 
lay statements from others in service with him, medical 
personnel records and statements, employment physical 
examinations, evidence of any post-service treatment, 
pharmacy prescription records, and insurance examination 
reports.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, no evaluation and no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

 Analysis

The veteran contends that he has suffered from anal fistula 
since his time in service.  He contends that his first 
fistulectomy was performed sometime in January or February 
1955 aboard the U.S.S. Constellation stationed in Korea.  The 
veteran also asserts that he has had four subsequent 
fistulectomies at a private hospital.

Morning/sick reports covering January 1955 to April 1955 from 
the U.S.S. Constellation stationed in Korea do not contain 
any complaints for, diagnosis of, or surgery for anal 
fistula.

After service, private treatment records from April 1968 
include admittance, progress, and post-operational reports 
for a fistulectomy.  In the admittance report, the veteran 
reported a three-year history of anal fistula.  A June 1975 
private psychiatric evaluation contains a note that the 
veteran underwent a hemorrhoidectomy in 1965 at a private 
hospital.  An anal fistula was not mentioned.

A July 1976 VA examination of the veteran disclosed no 
abnormalities of the digestive system.  A private examination 
dated in November 1977 noted his history of rectal fistula 
surgery.  Another VA examination performed in December 1979 
noted a history of anal fistula surgeries in 1968 and 1977; 
there were no recurrent symptoms.  A February 1981 VA 
examination noted that he had undergone anal fistula surgery 
in 1968 without residual effects.
 
On a November 1997 VA Form 21-527 the veteran disclosed 
unstable angina as a current illness, but not anal fistula.  
A January 1999 private medical examination contains the 
veteran's complaints for anal fistula.  The physician noted 
three fistulotomies undergone by the veteran.  The physician 
also reported that anal fistula was not obvious upon 
inspection.  The diagnosis was a probable anal fistula.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that there are no service medical records or 
alternative records that substantiate the veteran's claim 
that his anal fistula was incurred in service.  Neither is 
there any evidence in the morning/sick reports or otherwise 
to support the veteran's claim that he underwent his first 
fistulectomy in service in 1955 while on board the U.S.S. 
Constellation stationed in Korea.  While there is evidence of 
a fistulectomy in 1968, this was eleven years after the 
veteran's discharge and he only reported a three year history 
of the problem.  Subsequent private and VA examinations from 
1975 through 1999 disclose an unclear history of anal fistula 
surgeries, ranging from one to as many as three.  The veteran 
claims to have had five in total.  Only the 1968 surgery can 
be substantiated.  Further, excepting the one in January 
1999, none of the veteran's post-service examinations 
recorded any present symptoms or residual effects from the 
1968 surgery.  Most importantly, however, no post-service 
diagnosis or examination linked the veteran's anal fistula to 
an in-service cause.

While it is unclear from the record whether the veteran 
currently suffers from anal fistula, the record is clear and 
does not support a finding that any current anal fistula is 
the result of an in-service occurrence.  To sustain a service 
connection claim, the facts must show that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 U.S.C.A. § 
3.303 (2005).  Since such incurrence has not been 
demonstrated here, service connection cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection for anal fistula is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


